Citation Nr: 0514026	
Decision Date: 05/23/05    Archive Date: 06/01/05	

DOCKET NO.  04-05 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before Board of Veterans Appeals (BVA or 
Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, that denied the benefits sought on 
appeal.  (The veteran's claims file was transferred to the RO 
in St. Louis, Missouri, for formal adjudication, and 
subsequently returned to the RO in Wichita, Kansas.)  The 
veteran, who had active service from April 1969, to January 
1972, appealed that decision to the BVA, and the case was 
referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Pes planus was not manifested during service, and the 
veteran is not currently shown to have pes planus.

3.  Any tinnitus the veteran may currently have is not shown 
to be causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2004).

2.  Pes planus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under the laws administered by VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
of the information and evidence needed to substantiate a 
claim.  In this regard, a December 2002 letter to the 
veteran, provided to him by the RO prior to the initial 
unfavorable decision in this case, specifically notified the 
veteran of the substance of the VCAA, including the type of 
evidence necessary to establish entitlement to the benefits 
sought and whether or not he or the VA bore the burden of 
producing or obtaining that evidence or information.  
Consistent with 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 
(b), the RO essentially satisfied the notification 
requirements of the VCAA by (1) informing the veteran about 
the information and evidence not of record that was necessary 
to substantiate the claim; (2) informing the veteran about 
the information and evidence the VA would seek to provide; 
(3) informing the veteran about the information and evidence 
the veteran was expected to provide; and (4) requesting the 
veteran to provide any information or evidence in his 
possession that pertains to his claim.  In addition, the 
April 2003 rating decision, as well as the Statement of the 
Case have notified the veteran of the evidence considered, 
the pertinent laws and regulations and the reasons his claim 
was denied.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the Board observes that the veteran's service medical records 
are associated with the claims file, as are treatment records 
identified by the veteran.  The Board observes and 
acknowledges that the veteran has not been afforded a VA 
examination in connection with his claims for service 
connection for pes planus and tinnitus, but as will be 
explained more fully below, the Board is of the opinion that 
the veteran's service medical records and the medical records 
dated following separation from service contain sufficient 
medical evidence to make a decision on the veteran's claim.

Under the VCAA, a medical examination or medical opinion is 
considered necessary if the information and evidence of 
record does not contains sufficient competent medical 
evidence to decide the claim, but (1) contains competent lay 
or medical evidence of a currently diagnosed disability or 
persistent or recurrent symptoms of the disability; (2) 
establishes that the veteran suffered an event, injury or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury or disease in service.  38 C.F.R. § 3.159 (c) 
(4).  In this case, there is simply no competent evidence 
that the veteran currently has pes planus or any evidence 
that either disorder is in any way related to service.  As 
such, a VA examination is not necessary for resolution of 
this appeal.

Lastly, the Board notes that beyond the request for a VA 
examination, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide the veteran's 
appeal.  Therefore, the Board finds that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained and that the case is ready 
for appellate review.

The veteran essentially contends that his pes planus and 
tinnitus had their onset during service and that he has had 
problems with both since his separation from service.  The 
veteran asserts that he did not have flat feet or ringing in 
his ears prior to service.  The veteran reports that he 
receives treatment from the VA.  Therefore, a favorable 
determination has been requested.

Applicable law provides that service connection will be 
granted if it is shown that an individual suffers from a 
disability resulting from an injury suffered, or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in active 
service.  38 C.F.R. § 3.303 (d).  Generally, to prove service 
connection, the record must contain:  (1) medical evidence of 
a current disability; (2) medical evidence, or in certain 
circumstances, lay testimony of an in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Turning to the evidence of record, first with respect to the 
veteran's claim for service connection for pes planus, the 
veteran's service medical records contain no evidence of 
complaints, treatment or diagnosis of pes planus during 
service.  Both a physical examination performed in October 
1968 in connection with the veteran's entry into service and 
a physical examination performed in December 1971, in 
connection with the veteran's separation from service contain 
no evidence of pes planus.  The Board would also note that a 
service medical records dated in March 1971 showed the 
veteran was seen for complaints of tinea pedis, a fungal 
infection of the feet, and that record contains no indication 
of pes planus.  Similarly, medical records dated following 
separation from service contain no evidence of complaints, 
treatment or diagnosis of pes planus.  In this regard, the 
veteran has reported that he received his treatment from the 
VA, yet a review of those medical records does not disclose 
the presence of pes planus.  Therefore, in the absence of a 
current pes planus disability service connection for pes 
planus is not warranted.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

With respect to the veteran's claim for service connection 
for tinnitus, the veteran's service medical records also 
contain no evidence of complaints, treatment or diagnosis of 
tinnitus.  Medical records dated following separation from 
service, specifically an October 2001, VA audiological 
examination contains the only reference to tinnitus contained 
in the medical records.  While the veteran reported a history 
of military and occupational noise exposure at the time of 
that evaluation, he also reported that his tinnitus had been 
occurring for only "a while."  Significantly, following the 
evaluation the veteran was noted to have normal hearing and 
no diagnosis of tinnitus was recorded.  That record also 
contains no suggestion that any tinnitus that may be present 
was in any way related to the veteran's period of active 
service.  In this regard, the Board construes the October 
2001 statement that his tinnitus had been occurring for "a 
while" to be inconsistent with a time frame of almost three 
decades since the veteran's period of service and indicates, 
in the Board's opinion, that the tinnitus was first 
manifested years after the veteran's January 1972 separation 
from service.  In any event, the record contains absolutely 
no competent medical evidence relating any tinnitus that may 
be present to service, and consequently, the Board concludes 
that service connection for tinnitus is not warranted.

Given this discussion, as indicated above, the Board finds 
that a VA examination is unnecessary.  Simply put, there is 
absolutely no evidence that the veteran currently has 
bilateral pes planus and there is no suggestion from the 
evidence of record that the veteran's tinnitus is related to 
service.  In the absence of those elements of evidence with 
respect to the respective disabilities, the Board finds that 
a VA examination or medical opinion is unnecessary and that 
the veteran's service medical records and post-service VA 
medical records are sufficient to resolve the veteran's 
appeal.


ORDER

Service connection for pes planus is denied.

Service connection for tinnitus is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


